t c memo united_states tax_court estate of nora kolczynski deceased matthew hoffmeier executor commissioner of internal revenue respondent petitioner v docket no filed date john t catterson and susan a teschner for petitioner monica e koch for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a federal estate_tax deficiency of dollar_figure against the estate of nora kolczynski the estate after concessions the issue for decision is the value of a tract known as dawn plantation dp which nora kolczynski held at her death the parties disagree as to the highest_and_best_use of dp on the valuation_date and the method to value dp we hold that the highest_and_best_use for dp was a mixed use of recreation purposes and timber management we further hold that the fair_market_value of dp on the valuation_date was dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference the estate filed a sec_2032a protective_election with its estate_tax_return the estate has indicated its intent to perfect this protective_election by filing an additional notice of election if we determine the value of dp to be greater than the amount it asserted at trial respondent has indicated his intent to deny any such attempt this dispute raises the question of when the 60-day period begins to run for the estate to file a notice of election and turns on the phrase as finally determined in sec_20_2032a-8 estate_tax regs specifically respondent argues that the value finally determined is his determination in the notice_of_deficiency and the estate argues that it is this court’s determination of the property’s value this issue will be addressed only if the estate files an additional notice of election and respondent denies the estate’s filing an appropriate order will be issued addressing these contingencies unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure on date nora kolczynski decedent died testate as a resident of the state of new york the executor had a mailing address at c o john t catterson esq hauppauge new york when the petition was filed the executor’s actual address is not in the record on the date of decedent’s death she held among other things 100-percent ownership of dp decedent’s interest was reported by the estate on its form_706 united_states estate and generation-skipping_transfer_tax return the date of death is the valuation_date in this case the estate reported that the value of dp on the valuation_date was dollar_figure the estate also made a protective_election on schedule a-1 sec_2032a valuation dawn plantation dp is in greenpond colleton county south carolina in an area known as ace basin ace is an acronym for the ashepoo combahee and edisto rivers and ace basin includes about big_number acres of land ace basin is part of the south carolina lowlands and the rivers are affected by tidal changes because of ace basin’s location it provides a notable ecosystem and the ace basin commission was founded to preserve ace basin in its natural and pristine condition colleton county is in southeastern south carolina and is approximately to miles northwest from hilton head a resort and retirement community colleton county was ranked 21st in population growth in south carolina with an 3-percent increase during the period through there are neither zoning nor use restrictions in colleton county the parties stipulate that dp comprises dollar_figure acres the record establishes that the main tract is dollar_figure acres and the five smaller tracts total dollar_figure acres dp is north of u s highway and south of the ashepoo river and is bisected east to west by clover hill road dp features timberlands open fields access to a shallow branch of the ashepoo river and acres of what were historically rice fields the rice fields have not functioned as such for decades and no longer have dikes to regulate water flow from tidal changes dp is inhabited by an array of wildlife including deer and migratory water fowl procedural history on date respondent issued a notice_of_deficiency in which he determined a federal estate_tax deficiency of dollar_figure the deficiency included three increases to the value of decedent’s taxable_estate a dollar_figure increase to the fair_market_value of decedent’s residence a dollar_figure increase to the fair_market_value of dp a total value of dollar_figure and a dollar_figure increase for the disallowance of executor’s commissions and attorneys’ fees 2the record does not explain the 30-acre discrepancy the estate timely petitioned the court and challenged each adjustment respondent made the estate claims that the value of dp is overstated on the estate_tax_return the estate contends that the value of dp was dollar_figure on the valuation_date which is dollar_figure less than it reported on the estate_tax_return the estate has since conceded the dollar_figure increase to the fair_market_value of decedent’s residence the parties also agree that the estate may deduct percent of the value of the probate assets located in south carolina as executor’s commissions new york executor’s commissions of dollar_figure and dollar_figure for attorney’s fees these deductions require payment of the corresponding amounts opinion sec_2001 imposes a federal tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the value of a decedent’s gross_estate includes the fair_market_value of any interest the decedent held in property see sec_2031 sec_2033 411_us_546 sec_20_2031-1 estate_tax regs fair_market_value reflects the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs united_states v cartwright supra pincite fair_market_value is an objective test that relies on a hypothetical buyer and seller see 658_f2d_999 5th cir 79_tc_938 a valuation analysis of property must reflect the highest_and_best_use to which the property could be put on the relevant valuation_date 87_tc_892 87_tc_389 the highest_and_best_use is a factual issue symington v commissioner supra pincite 84_tc_285 in which we consider ‘ t he realistic objective potential uses’ symington v commissioner supra pincite quoting stanley works subs v commissioner supra pincite citing 259_f2d_41 2d cir this determination is not affected by whether the owner has or intends to put the property to such use symington v commissioner supra pincite instead we focus on the highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 the parties disagree as to the highest_and_best_use and the valuation method to be applied both parties presented the testimony of expert witnesses to support their respective positions a burden_of_proof the estate argues that respondent’s notice_of_deficiency was arbitrary and the burden_of_proof should shift to respondent we do not find the notice_of_deficiency arbitrary in addition we decide this case on the preponderance_of_the_evidence and our analysis is not affected by the burden_of_proof see 394_f3d_1030 8th cir affg tcmemo_2003_212 b experts a witness that qualifies as an expert by knowledge skill experience training or education can give opinion testimony if his special knowledge will assist the court in understanding the evidence or determining a fact at issue and if his opinion is supported by sufficient facts and is based on reliable principles and methods that were applied reliably to the facts of the case see fed r evid we are however not bound by expert opinions and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 94_tc_193 where experts offer conflicting estimates of fair_market_value we must weigh each estimate by analyzing the factors they used to arrive at their conclusions silverman v commissioner supra pincite 38_tc_357 see also 110_tc_530 each party offered expert testimony with respect to the value of dp the estate presented the testimony of charles middleton mr middleton a south carolina state-certified general real_estate appraiser mr middleton’s report was attached to the estate_tax_return which was received into evidence respondent concedes that mr middleton is an expert in appraising real_estate the court however limited mr middleton’s testimony to that of a rebuttal witness since the estate failed to comply with the court’s standing_pretrial_order to identify him in its pretrial memorandum as a witness it intended to call at trial the estate also presented the testimony of thomas hartnett mr hartnett a south carolina general real_estate appraiser and a certified real_estate brokerage manager as an expert in land valuation mr hartnett prepared an expert report in accordance with rule f and the estate properly identified him as a witness in its pretrial memorandum respondent presented the testimony of robert o’rear mr o’rear mr o’rear has a b s in forestry and has taken at least two valuation classes hi sec_30 years of work experience include appraising timber timberland cropland and forest plantations he prepared an expert report in accordance with rule f and respondent identified mr o’rear as a witness in his pretrial memorandum mr o’rear’s professional training and work experience qualify him as an expert to value dp for estate_tax purposes each party urges us to reject the other party’s expert’s opinions we may however accept or reject the opinion of an expert in its entirety or we may be selective in the use of any portion thereof estate of davis v commissioner supra pincite 86_tc_547 74_tc_441 stated differently we decide as the trier of fact the weight afforded any witness’s testimony and we are not compelled to accept any testimony even if it is uncontradicted 384_f3d_965 8th cir affg butler v commissioner tcmemo_2002_314 511_f2d_313 8th cir affg tcmemo_1974_44 c valuation methodology and highest_and_best_use the parties’ disagreement over dp’s value stems from two issues first what was the highest_and_best_use to which dp could have been put on the valuation_date second what method should be used to value dp we note that the valuation method petitioner urges us to apply and the method j richard cox mr cox an attorney and c p a used to determine the value of dp that the estate reported on the estate_tax_return are different given this difference we will analyze the appraisals attached to the estate_tax_return in addition to the reports of the experts who testified the estate_tax_return mr cox’s report was attached to the estate_tax_return but he was deceased at the time of trial the valuation method mr cox used aggregated the timber value and the land value a land appraisal by mr middleton and a timber appraisal by scott pellum mr pellum a registered forester were also attached to the estate_tax_return a land appraisal to determine the highest_and_best_use for dp mr middleton considered four factors physical possibility legal permissibility financial feasibility and maximum productivity profitability after considering these factors mr middleton concluded that dp’s highest_and_best_use was a mixed use of agriculture including timber cow and hog farming and recreation including hunting to value dp he used the sales comparison approach also referred to as the comparative sales approach a sales comparison approach relies on recent sales of comparable properties to determine the value of the subject property mr middleton performed two separate analyses one with respect to the main tract and a second with respect to the five smaller tracts in comparing dp’s main tract to other tracts recently sold mr middleton subtracted the value of any improvements such as the value of a house or other erected structures and the merchantable timber on dp in addition he made adjustments for the size waterfront access and location and the period between the sale date and the valuation_date he identified sales of six comparable properties to value dp’s main tract however he accorded greater weight to three given their geographic similarities to dp mr middleton concluded that the value of dp’s largest tract on the valuation_date was dollar_figure per acre for a total value of dollar_figure big_number acres x dollar_figure per acre he rounded this to dollar_figure million to value the five separate small tracts he again identified sales of six comparable properties because each tract was different in size and had different attributes such as road access mr middleton grouped similar tracts for valuation purposes using the comparable properties with similar attributes he determined the combined value of the smaller tracts was dollar_figure on the valuation_date mr middleton calculated the total appraised land value of dp as follows main tract value--big_number acres improvement value combined value of the five small tracts total rounded to dollar_figure big_number big_number big_number big_number b timber appraisal mr pellum determined the value of standing merchantable timber and his report was attached to the estate_tax_return mr pellum did not testify at trial in his report mr pellum used stands to identify specific forested acres on dp and determined the quality pine sawtimber chip-n-saw pine pulpwood hardwood sawtimber and hardwood pulpwood and volume of the timber in each stand using the timber mart-south south carolina stumpage prices 2nd quarter which provided per- ton prices for different timber qualities he calculated the value of the merchantable timber on dp’s big_number forested acres he determined on the basis of these calculations that the value of the merchantable timber on dp was dollar_figure c value reported on the estate_tax_return mr cox valued dp as a business specifically a sole_proprietorship mr cox’s valuation of dp relied on among other things mr middleton’s land appraisal and mr pellum’s timber appraisal in his report mr cox stated while it is simple to add the land value to the timber value such simple addition would result in a value determination greatly in excess of the true fair_market_value of the property mr cox opined that none of the timber acreage tracts with a value of less than dollar_figure per acre should be harvested since cutting the timber in these areas would result in tremendous decreases in value of these and the immediately surrounding acreage accordingly he decreased the total timber value by dollar_figure this adjustment resulted in a timber value of dollar_figure to determine the land value mr cox referenced three different methods one of which was mr middleton’s report however mr cox ultimately accepted a single method for the land value in his report the method he used was based on the state of south carolina’s assessed land value of dp of dollar_figure his report indicates that the state’s assessed value was approximately percent of the fair_market_value he therefore 3the parties stipulated this was the correct value concluded that the true fair_market_value of the land was dollar_figure dollar_figure as a result mr middleton’s land value played no role in the amount reported by the estate on the estate_tax_return aggregating the adjusted timber value of dollar_figure the adjusted land value of dollar_figure and the dollar_figure value of the improvements on the land as determined by mr middleton mr cox concluded that the fair_market_value of dp was dollar_figure respondent’s valuation method in the notice_of_deficiency in his notice_of_deficiency respondent stated that the value of dp was dollar_figure on the valuation_date this was determined by aggregating the timber value in mr pellum’s report and the land value in mr middleton’s report this method essentially disregarded any discounts mr cox had applied and rejected mr cox’s land valuation method mr o’rear concluded in his report that the highest_and_best_use that dp could have been put to on the valuation_date was a mixed use of recreation and agriculture however at trial he opined that dp should be valued as timberland since that was its only profitable use on the valuation_date accordingly he applied a summation approach to arrive at the value stated in the notice_of_deficiency mr hartnett’s valuation method as stated above the estate contends that the value of dp is less than the amount it reported on the estate_tax_return the estate offered the testimony of mr hartnett to support this lesser value in determining the highest_and_best_use he considered the same four criteria considered by mr middleton physical feasibility legal permissibility financial feasibility and maximum productivity mr hartnett determined that the highest_and_best_use that dp could have been put to on the valuation_date was mixed he effectively concluded that recreation was the primary use and timber management was the means to cover maintenance_expenses mr hartnett then used a sales comparison approach to determine the value of dp which differed from the method mr cox employed mr hartnett identified sales of five comparable properties and made adjustments to the sale price of each for differences in size date of sale physical characteristics location and timber value he also adjusted for improvements on the properties the timber adjustment was determined by subtracting the per-acre timber value of the property from the per-acre value of the timber on dp the difference was then multiplied by the property’s total acreage after applying the improvement and timber adjustments the adjusted sale price was determined and broken down to the per-acre sale price a time adjustment was next applied to the per-acre price of the property the amount of this adjustment depended on the number of years between the property’s date of sale and decedent’s date of death after applying the time adjustment the per-acre sale price was adjusted by the aggregate of the waterfront and size adjustments the waterfront adjustment was made by comparing the water access of the comparable_property with that of dp mr hartnett made positive and negative adjustments for water access where he thought appropriate the size adjustment took into account a premium paid for smaller parcels the greater the difference between the acreage of dp and the comparable_property the greater the amount of the adjustment highest_and_best_use analysis the estate’s position is that dp’s highest_and_best_use on the valuation_date was mixed--recreation supported by timber farming respondent contends that dp’s highest_and_best_use on the valuation_date was as timberland since timber farming had been the sole profitable activity of dp until decedent’s death we disagree with respondent we begin by noting that mr o’rear’s rebuttal report states the current use is as a timberland hunting plantation and this is the highest_and_best_use of the property at trial mr o’rear explained that the best way to measure both uses was to value dp as timberland since until decedent’s death that was its sole profitable activity given this apparent discrepancy we give little weight to mr o’rear’s testimony on the highest_and_best_use for dp as stated previously we focus on the highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future olson v united_states u s pincite emphasis added real_property may be adaptable for multiple uses that are profitable in the reasonably near future one such use may include leaving land in its natural and pristine state when considering the supply and demand for similar land ace basin is an exceptional ecosystem with many potential recreational uses and property in ace basin is often purchased for those purposes ace basin’s attributes include diversified wildlife open fields and standing timber decedent used the land for recreational purposes such as hunting and horseback riding dp’s standing timber was cut only to assist in covering the expenses of maintaining the property there are no zoning or use restrictions to limit dp’s uses but the record is devoid of evidence indicating that dp could be used successfully for commercial or residential development in the reasonably near future these facts taken together support a finding that the highest_and_best_use for dp was a mixed use the testimony of lucas carter mr carter the curator of dp also indicates the highest_and_best_use for dp was a mixed use mr carter credibly testified that clear-cutting the standing timber on dp would have significant adverse effects the most significant being that wildlife would seek refuge elsewhere when questioned about the period before such wildlife would return mr carter estimated that it would likely take to years for the timberland to regenerate before that would occur the loss of wildlife and standing timber would clearly have a negative effect on the recreational value of dp after reviewing the record we conclude that both the hypothetical buyer and seller having reasonable knowledge of all relevant facts would not disregard either the recreational or the timberland use accordingly dp’s highest_and_best_use on the valuation_date was a mixed use of recreation and timberland with selective timber farming supporting the recreational value valuation method analysis the estate argues that a comparative sales approach is the proper method to value dp respondent in contrast contends that a summation method should be used the summation method proposed by respondent aggregates the merchantable timber value the value of the land without timber and improvements the bare land value and the value of any improvements the land value component in the summation method is based on the comparative sales approach respondent relies on estate of sturgis v commissioner tcmemo_1987_415 to support his position the facts in estate of sturgis indicate that both parties agreed that the highest_and_best_use of the sturgis property was as timberland and each expert had valued the sturgis property by a standard methodology that aggregated the values of the separate components the land valuation analysis relied on by the court took into consideration accessibility for cutting the timber soil data timber data and shape we find respondent’s reliance on estate of sturgis is misplaced for three reasons first we are unpersuaded that mr pellum’s timber valuation did not apply a clear-cutting approach mr pellum did not testify and his report does not indicate whether he considered the negative effects of clear-cutting all of the standing timber on more than percent of dp’s total acreage big_number forested acres dollar_figure total acres second none of the land valuations in this case including mr middleton’s considered timber-related issues such as soil quality accessibility and drainage as did the land valuation relied on in estate of sturgis clear-cutting dp would negatively affect a subsequent land appraisal since the recreational uses would be significantly diminished third the historic use of dp was a mixed use of recreation supported by timber management similarly the comparable properties identified by the parties appear to have been sold for this use we believe that arm’s-length transactions provide a more accurate basis to value dp compared to a summation of components as proposed by respondent d valuation comparable properties mr hartnett identified sales of five comparable properties unlike mr middleton he compared those five properties with the entire dp acreage since mr hartnett gave greater weight to two of these sales we shall review those in detail the first sale was part of a sec_1031 exchange in which birchwood holdings transferred big_number acres in colleton county to westvaco corporation collectively the birchwood sale on date mr hartnett alleged that the total sale price was dollar_figure because the purchaser transferred big_number acres of land with roughly dollar_figure of merchantable timber and dollar_figure of boot the second sale involved dollar_figure acres in colleton county known as the white house plantation on date this tract was contiguous with dp and sold for dollar_figure million mr hartnett estimated that the values of the improvements and marketable timber were dollar_figure and dollar_figure respectively on the basis of the two principal sales of comparable properties mr hartnett determined a per-acre value of dollar_figure for dp which totaled dollar_figure dollar_figure acres x dollar_figure acre he then added dollar_figure for the estimated value of all improvements to dp and concluded that the estimated market_value of dp was dollar_figure which he rounded to dollar_figure respondent contests the use of the birchwood sale on the basis that it was part of a sec_1031 exchange and it was not in the prestigious ace basin respondent argues that the public records reveal that the total value of the property transferred by the buyer was more than the amount mr hartnett included in his report we agree the facts regarding the birchwood sale are insufficient for us to use it as a comparable_property because we do not know the value of the big_number acres of land transferred by the purchaser mr hartnett could provide only the value of the merchantable timber thereon given this shortcoming we do not believe that the birchwood sale is relevant in contrast we find the white house plantation sale is relevant the white house plantation is contiguous with dp and the sale occurred only about years before decedent’s death the main issue with this property is that it includes significantly less acreage than dp while valuation is inherently imprecise we should limit this inexactitude by relying on sales that require the fewest and smallest adjustments accordingly this is the best available sale of comparable_property adjustments to the sale price of the white house plantation mr hartnett made five adjustments to the sale price of the white house plantation which took into consideration the distinctive characteristics of dp and the comparable_property the adjustments he made are summarized in the following table adjustments white house plantation sale price improvement adjustment timber adjustment adjusted price per-acre value time adjustment per-acre value with time adjustment water front adjustment size adjustment dollar_figure big_number 1big_number big_number big_number big_number big_number aggregate water front and size adjustments total adjusted per- acre value big_number big_number this adjustment consists of the difference between the per-acre value of the timber on dp dollar_figure and the per-acre value of the timber on the white house plantation dollar_figure multiplied by the white houses plantation’s dollar_figure acres mr hartnett rounded to get this amount based on a time adjustment of percent based on a 35-percent size adjustment after adjustments mr hartnett determined in his report a per- acre value of dollar_figure for the white house plantation we shall review each adjustment a improvement adjustment mr hartnett decreased the white house plantation sale price by the amount its improvements exceeded the improvements on dp the white house plantation had improvements valued at dollar_figure thus mr hartnett reduced the sale price by dollar_figure we find this adjustment acceptable b timber adjustment the timber adjustment mr hartnett used increased the per- acre value of the white house plantation by the difference between the per-acre value of the timber on dp and the per-acre value of the timber on the white house plantation respondent argues that this method does not account for the total value of the timber on dp respondent contends that the timber adjustment should equal the excess of the value of the merchantable timber on dp over the value of the timber on the white house plantation we disagree with respondent we find that mr hartnett’s adjustment adequately accounts for the greater value of the standing timber on dp we are determining dp’s per-acre value using the comparable sales approach and adjusting the per-acre value is consistent with this approach thus we accept the amount of the adjustment in mr hartnett’s report c time the white house plantation sale occurred about years before the valuation_date mr hartnett made a positive percent adjustment to the per-acre value of the white house plantation for this difference respondent did not object to this adjustment and we have no reason to reject this adjustment thus we will apply an 8-percent time adjustment d size adjustment mr hartnett made a 35-percent size adjustment to the per- acre sale price of the white house plantation since it was about one-fourth the size of dp respondent objects to the size of this adjustment while we agree that some size adjustment is appropriate we think that a 35-percent adjustment was unduly large if the facts had demonstrated the white house plantation was purchased for residential or commercial development on account of its size then mr hartnett’s 35-percent size adjustment might have been justified those facts are however not present we therefore apply a 20-percent size adjustment e location adjustment mr hartnett did not make a location adjustment for the white house plantation since the white house plantation is contiguous with dp we find that no adjustment is necessary the value of dp taking into account the adjustments described above we find that the adjusted per-acre value of the white house plantation is dollar_figure as computed in the following chart adjustments sale price improvement adjustment timber adjustment adjusted price per-acre value time adjustment per-acre value with time adjustment waterfront adjustment size adjustment location adjustment total adjusted per- acre value white house plantation dollar_figure big_number big_number big_number big_number big_number -0- big_number applying this per-acre value using mr harnett’s methodology we conclude that the value of dp on the valuation_date was dollar_figure to reflect the foregoing an appropriate order will be issued
